1 Reported in 205 N.W. 454.
The State Board of Law Examiners on October 21, 1925, presented to this court a petition for the removal of respondent from his office as an attorney at law in this state. The accusation was that on or about October 20, 1925, respondent was convicted, by his own plea of guilty, in the United States District Court in Minneapolis of knowingly and fraudulently appropriating to his own use $43,620 which he had in his possession as trustee in bankruptcy, and that as punishment therefor he had been sentenced to Federal prison for the term of 10 years.
We issued the usual order to show cause returnable on November 10, 1925. On October 27, 1925, the respondent filed a verified return termed a "consent," which admits all the allegations in said petition and consents to the entry of an order forthwith and without further hearing removing him from such office. It is in effect a plea of guilty.
It is therefore ordered that Raymond L. Henderson be removed from his office of attorney at law in this state, and formal judgment of disbarment will be entered. *Page 54